Citation Nr: 1140452	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to include secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a video conference hearing in June 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In February 2010, the RO issued a statement of the case addressing the Veteran's claim for entitlement to service connection for headaches, and a supplemental statement of the case addressing entitlement to a rating in excess of 10 percent for hiatal hernia.  In March 2010, the Veteran was granted a 30 percent rating for hiatal hernia.  

In March 2010, the Veteran provided his substantive appeal and checked the box to appeal "all issues listed" on the statement of the case or supplemental statement of the case.  Significantly, in the space provided for statements, the Veteran singularly addressed the claim regarding his headaches.  In April 2010, the Veteran's representative submitted a statement in support of the Veteran's claim for an increased rating for hiatal hernia.  In February 2011, the RO issued an supplemental statement of the case which addressed both issues.  

In June 2011, the Veteran and his representative participated in a Board videoconference hearing.  Testimony was provided regarding the issue of entitlement to service connection for migraine headaches only.  The undersigned noted that prior to the recording, the Veteran's representative agreed that the "issue certified for appeal this morning is entitlement to service connection for migraine headaches."  The undersigned then asked if the issue was stated correctly.  The representative indicated it was.  Neither the Veteran nor his representative indicated that the issue of entitlement to an increased rating for a hiatal hernia was an issue which the appellant wished to continue on appeal.  As he was provided an increased rating on appeal, as he singularly discussed his claim regarding his headaches on his substantive appeal, and both the appellant and his representative did not address his hernia during his hearing, the Board finds that the Veteran is appealing only his service connection claim.  Thus, this decision will address the issue presented on the title page only. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed headaches during service which have continued through to the present.  He argues alternatively that his service-connected acquired psychiatric disorders cause or aggravate his headaches.  

In June 2011, the Veteran testified that he was involved in a motor vehicle accident in service, and that he has suffered from headaches since.  He reported the accident occurred in April 1981, and that he was subsequently treated for a concussion and "vascular headaches."  He reports that after being transferred to Fort Carson, Colorado, he was hospitalized for a week due to severe headaches.  He states that he attempted to his hospital records from Fort Carson, but was unsuccessful.  There is no evidence that VA attempted to  secure these records.  Lastly, the appellant testified that a psychologist had suggested that his headaches were a component of his PTSD.

A review of the available service medical records reveals that at the Veteran's October 1978 enlistment examination he was clinically normal from a neurological perspective.  He did not report a history of headaches.  

In September 1980, he complained of frontal sinus headaches and was assessed with chronic sinusitis.  In December 1980, he complained of ongoing headaches.  The physician noted the Veteran reported a history of headaches for the prior eight years.  Significantly, in statements prepared since the Veteran denies saying this.  Rather he argues that he may have said one year.  He described the pain as being in his forehead and behind his eyes.  He stated that the headaches were sensitive to light and he was assessed with "classic tension headaches."  Sinus films from December 1980 showed clear sinuses.  

In April 1981, he was seen following a motor vehicle accident.  He denied losing consciousness, but had an abrasion on the right side of the forehead and pain with neck movement.  His left pupil was slightly larger and slower to react than his right pupil.  He was assessed with a right frontal lobe contusion.  

In February 1982, he complained of migraine headaches which started at the back of his head and ended at the skull's frontal lobe.  The assessment was tension headaches versus sinusitis.  

During a July 1983 examination he indicated he had severe headaches.  He was noted to have a forehead scar and a history of headaches of a questionable etiology.  There is a notation that he was hospitalized for severe headaches in April 1983.  An additional note indicates he was hospitalized for "headaches, virus, Fort Carson Hospital."  These records are not contained in the claims file and again there is no evidence that an attempt has been made by the VA to obtain them.  Hence, on remand attempts should be made to obtain such records and if they are unavailable a memorandum of unavailability should be added to the claims file.

In March 2009, the Veteran was afforded a VA neurological examination.  The examiner diagnosed "migranous headaches," and opined that the Veteran's current headaches were not related to his in-service headaches because his in-service headaches were noted to be related to his sinuses.  The examiner addressed the September 1980, December 1980 and February 1982 treatment records.  Notably, the examiner did not address the December 1980 sinus x-rays which noted clear sinuses.  Additionally, the Veteran did not discuss with the examiner his belief that his headaches began following a 1981 motor vehicle accident.

In March 2009, during a traumatic brain injury screening the impression was that the Veteran's headaches did not appear to be related to a medical condition, but that it was possible it was a "psychogenic condition and [his] depression and PTSD are the prominent conditions."  The March 2009 VA neurological examination did not address the possibility that his headaches may be due to or aggravated by his multiple service connected psychiatric disorders.  Thus, the Veteran should be afforded another VA examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  In this regard, there is a February 2009 statement from private physician W.J.C. who reportedly had been treating the Veteran for the prior seven years, and who stated that the appellant had headaches from at least that time.  That physician's treatment records are not a part of the claims file, and should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his headaches since service.  Of particular interest are any treatment records from Dr. W.J.C., and any records from treatment in the 1980s and 1990s.  After the Veteran has signed any required releases, those records should be obtained and associated with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should attempt to obtain treatment records from the Veteran's hospitalization in Fort Carson, Colorado in April 1983.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded VA neurological and psychiatric examinations to determine the etiology of any diagnosed headache disorder.  The appellant's claims files and a copy of this Remand must be made available to the examiners for their review prior to the entry of any opinion.  All indicated tests and studies are to be performed.  Following the examination the neurologist and psychiatrist are to prepare a single joint opinion addressing the questions: 

a) Is it at least as likely as not that any diagnosed headache disorder had its onset in service or was disabling within a year following active service?  The examiners must address the in-service notations of sinus and tension headaches, and the contention that a headache disorder is the result of an in-service motor vehicle accident in 1981.

b)  If not, is it at least as likely as not that any diagnosed headache disorder is caused by his service-connected psychiatric disorders? 

c) If not, is it at least as likely as not that any diagnosed headache disorder is permanently aggravated, i.e., worsened beyond its natural progression, by the Veteran's service-connected psychiatric disorders?  If aggravation is found, the examiners must attempt to objectively quantify the degree of disability over and above the degree of disability existing prior to the aggravation.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


